Citation Nr: 0106123	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to May 1947.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the VARO in Chicago.

The record reflects that service connection for the cause of 
the veteran's death was originally denied by a Board decision 
dated in April 1968.  In January 1978 the Board determined 
that a new factual basis had not been established for 
consideration of service connection for the cause of the 
veteran's death and the prior decision by the Board in April 
1968 was final.  An RO rating decision in September 1980 
determined that no new and material evidence had been 
submitted which would warrant reopening of the claim.  The 
appellant was notified of these various determinations, but 
did not subsequently perfect timely appeals.  Received in 
October 1998 was a statement from the appellant in which she 
indicated her desire to reopen her claim for death benefits.


FINDINGS OF FACT

1.  The death certificate reflects that the underlying cause 
of the veteran's death in January 1967 was generalized 
carcinomatosis of 6 months duration due to malignant melanoma 
of 27 months duration.  Immediate causes were malnutrition 
and inanition.

2.  At the time of death, service connection was in effect 
for residuals of a shell fragment wound of the right lower 
extremity, rated as 60 percent disabling; residuals of a 
fracture of the left tibia, rated as 20 percent disabling; 
and inactive osteomyelitis of the right femur and left tibia, 
rated as 20 percent disabling.  With consideration of the 
bilateral factor, the combined disability rating was 80 
percent.  The veteran was determined to be entitled to a 
total disability rating based on unemployability because of 
the severity of his service-connected disabilities from 
October 11, 1965, to January 25, 1967.

3.  The Board denied service connection for the cause of the 
veteran's death in April 1968 and again in January 1978.  The 
RO determined that no new and material evidence had been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death in September 1980.

4.  Evidence received since the RO's decision in 1980 is 
essentially duplicative of evidence previously considered.  
It fails to demonstrate any relationship between the 
veteran's fatal carcinoma and his active service or his 
service-connected disabilities.  The evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's September 1980 decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).

2.  The required criteria for eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1980 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO 
notified the appellant of that decision but she did not 
initiate an appeal.  Therefore, the RO's decision of 
September 1980 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must, singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for malignant tumors 
may be presumed if the condition became manifest to a degree 
of 10 percent or more during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A review of the record reflects that the veteran died in 
January 1967 of malnutrition and inanition.  The underlying 
causes of death were reported as generalized carcinomatosis 
due to malignant melanoma.  An autopsy was not performed. 

At the time of death, service connection was in effect for:  
Residuals of a shell fragment wound of the right lower 
extremity, rated as 60 percent disabling; residuals of a 
fracture of the left tibia, rated as 20 percent disabling; 
and inactive osteomyelitis of the right femur and left tibia, 
rated as 20 percent disabling.  With consideration of the 
bilateral factor, a combined disability rating of 80 percent 
was in effect.  In April 1967 the Board held the veteran was 
entitled to a 100 percent evaluation based on unemployability 
due to the severity of his service-connected disabilities.  A 
total disability rating based on unemployability was in 
effect from October 11, 1965, to January 25, 1967.  

The evidence of record at the time of the Board's April 1968 
decision included the service medical records which were 
without reference to malignant melanoma.  Malignant melanoma 
was first documented in 1965, during hospitalization by VA 
from October to December.  At the time of admission it was 
reported that the veteran was being evaluated for a lesion on 
the left side of the back which had been excised with 
electrocautery by a private physician.  The diagnosis from 
the lesion was a malignant melanoma.  This diagnosis was 
corroborated by hospital pathologists.  The final diagnosis 
was malignant melanoma of the left posterior thorax with left 
axillary metastases, and fusion in the left knee, secondary 
to traumatic destruction of the knee joint.

Additional evidence considered by the Board was the terminal 
hospital summary report in January 1967 indicating that the 
veteran was complaining of pain in the right chest, and 
coughing and raising of a bit of blood.  It was noted that in 
1965 he had had a malignant melanoma removed from his back.  
Also, in 1966, he was seen by VA and was diagnosed with 
malignant melanoma with pulmonary metastases.

When the case was before the Board again in January 1978, it 
was indicated that additional evidence had been submitted on 
behalf of the appellant.  This evidence included a March 1967 
statement from a private physician who opined that the 
veteran had been treated by him from 1946 until prior to the 
time of his death.  The physician noted that during service 
the veteran had sustained extensive shell fragment wounds to 
the lower extremities which resulted in a definite 
restriction of motion and shortening of the legs.  He related 
that the veteran had chronic, recurrent osteomyelitis.  He 
opined that "a chronic infection of this proportion and 
duration might in some way contribute to the immediate cause 
of death of malignant melanoma."  Additional evidence also 
included an August 1976 statement from an individual who 
related he had known the veteran for some 45 years and it was 
his opinion that the leg never healed following service.  He 
stated that the leg would burst and drain and the veteran had 
to wear a steel brace from the hip down to his foot.  The 
individual expressed the opinion that the wound sustained in 
service was responsible for the veteran's death.

The additional evidence included an August 1976 statement 
from another individual who stated he had known the veteran 
for about 20 years.  This individual expressed the opinion 
that the shrapnel the veteran had in his body was a direct 
cause of his cancer.

Additional evidence included a statement from a school 
teacher who related she had known the veteran's family for a 
number of years.  She recalled suggesting to the veteran that 
he have his leg amputated because of the problems he was 
having.  

The Board determined that a review of the evidence did not 
show that the evidence submitted by and on behalf of the 
appellant since the April 1968 decision established a new 
factual basis concerning whether the veteran sustained any 
disorder in service which either caused or contributed 
substantially and materially to cause his death.  The 
physician's opinion was considered and it appears the Board 
decided the case on the merits as well as on the basis of new 
and material evidence.  The Board noted that the physician's 
opinion was speculation on his part and it was indicated 
there was no sound medical principle which would relate 
shrapnel wounds, inactive osteomyelitis, or a musculoskeletal 
disorder to melanoma.  It was further indicated that the 
veteran's service-connected disabilities were not listed as 
contributing factors on the death certificate, and it was 
stated there was nothing in the medical evidence or in 
generally accepted medical principles suggesting that any of 
the service-connected disabilities contributed to the 
veteran's death or that they in any way hastened his death.  
Accordingly, it was determined that the prior decision by the 
Board in April 1968 was final.

Received in connection with the reopened claim in 1980 was a 
duplicate copy of the March 1967 statement from the private 
physician which was considered by the Board at the time of 
its 1978 decision.

Also received was a July 1980 statement from a longtime 
acquaintance of the veteran.  He recalled that he and the 
veteran were in service together and after returning home 
following service, he saw the veteran "often."  He indicated 
the veteran was in failing health from the time he came home 
until his death in 1967.  The individual expressed his 
opinion that the cause of the veteran's death was "due to his 
service-connected disabilities."  Also submitted was an 
undated statement from an individual who was inducted into 
the service with the veteran.  He stated that after returning 
home from service, they were neighbors and friends until the 
veteran's death.  The individual expressed his "firm belief 
that his [the veteran's] untimely death had a direct link 
with his severe wounds and sickness during his service in 
WWII."  

Also submitted was a July 1980 statement from another service 
comrade who acknowledged he was not a medical doctor, but it 
was his opinion that the veteran's "general health 
deteriorated from the time of his wounds until his death."

By rating decision dated in September 1980, it was indicated 
that the aforementioned lay statements had been reviewed but 
were not found to present a factual basis on which to alter 
the prior determination.  It was noted the statement from the 
private physician had been previously submitted in 1976 and 
considered by the Board in its 1978 decision.

The current reopened claim was received in October 1998.

Received with the reopened claim were duplicate copies of 
several of the lay statements previously considered.  

Also submitted was a statement from the appellant's son in 
which reference was made to various medical journals.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
the determination as to whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the issue, it should be 
considered, regardless as to whether it changes the original 
outcome.  Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation, 38 C.F.R. § 3.156(a), and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance ("on any 
basis" - merits or otherwise) of the claim, and is not 
"merely cumulative" of other evidence which was then of 
record.  See Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) has been 
interpreted by a panel of the United States Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on a specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998) motion for reconsideration/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the case law discussed above, the 
undersigned is guided by the Federal Circuit Court's decision 
of the "uniquely pro-claimant" quality of the veterans 
benefits system such that, although "not every piece of new 
evidence is 'material'...we are concerned...that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra at 1363.

As noted above, in the Evans case, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempt to reopen.  Evans at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
appellant's request to reopen her claim of service connection 
for the cause of the veteran's death, is that which has been 
submitted since the RO's decision addressing this matter in 
1980.

The evidence received since the 1980 decision includes a 
duplicate of the March 1967 statement from the private 
physician indicating that a chronic infection associated with 
the veteran's osteomyelitis "might in some way" have 
contributed to the cause of the veteran's death.  Clearly, a 
duplicate copy of the letter, considered when the Board 
denied the claim in 1978 and when the RO denied the claim in 
1980, may not be considered new and material evidence.  The 
Board notes that the service medical records and the post 
service records contain no reference to melanoma until years 
following service discharge.  The records do not connect the 
veteran's military service with the onset of his terminal 
illness, nor do they demonstrate that his service-connected 
disabilities, including his osteomyelitis, contributed in any 
way to the veteran's death.  

Although the appellant, her son, and her representative have 
set forth their belief that the veteran's terminal cancer was 
caused by his service-connected disabilities, or that his 
service-connected disabilities hastened his demise, these are 
medical conclusions.  As neither the appellant nor her son, 
nor her representative, is shown to possess any medical 
expertise, these contentions are not probative, and, as with 
the evidence previously described, do not provide a basis 
upon which to reopen the appellant's previously denied claim.  
See Bostain v. West, 11 Vet. App. 124,127 (1998) ("lay 
testimony...is not competent to establish, and therefore not 
probative of, a medical nexus"); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom.  Routen v. West, 142 F.3d 1434 (Fed.Cir. 
1998); cert. Denied, 119 S.Ct. 404 (1998).

The reference to medical articles by the appellant's son to 
the effect that the veteran was exposed to intense sunlight 
for extended time periods during his tour of duty in the 
Southwest Pacific is new, but it is not material for the 
purposes of reopening the claim.  A new theory of entitlement 
does not constitute a new claim, and the appellant has failed 
to submit new evidence sufficient to provide the necessary 
medical nexus required to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the Board concludes that there has been no evidence 
submitted which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  While the Board is 
deeply sympathetic with the appellant's loss of her husband, 
and highly respectful of his heroic service during World War 
II, she has not submitted with her reopened claim medical 
evidence implicating the veteran's service-connected 
disabilities as to having either caused or contributed to his 
death.  Therefore, it follows that the claim for service 
connection for the cause of the veteran's death has not been 
reopened.  

Educational Assistance under 38 U.S.C.A. Chapter 35.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence on the date of the veteran's death; 
or where the veteran died as the result of his service-
connected disability.  38 C.F.R. § 3.807(a).

In this case, the veteran was not service connected for a 
permanent and total service-connected disability at the time 
of his death, and, as determined above, the appellant has not 
shown that the cause of the veteran's death was service 
related.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35; 
38 C.F.R. § 3.807.  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for the cause of the 
veteran's death, the claim remains denied.

Entitlement to dependents' educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







